DETAILED ACTION
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 

With regard to claim 1, while display devices to be mounted on a vehicle, and including dial plates having an indicator portion corresponding to vehicle information on a viewing side; an image display panel that is disposed on a back side of the dial plate opposite to the viewing side to luminescently display an image; and a light transmissive display plate that includes a reflective portion disposed on the viewing side of the dial plate to reflect a light from a light source to the viewing side, wherein a region of the dial plate, which faces the image display panel, is set to have a light transmission property to transmit the image of the image display panel through the region of the dial plate, the reflective portion includes a plurality of reflective elements that reflect the light from the light source to the viewing side, and are arrayed along an extending direction of the light transmissive display plate to configure a pattern, are old and well known in the illumination art (as evidenced by the Prior Art already made of record), no prior art was found teaching:
The display device as described in claim 1 above, wherein the reflective portion is one of a plurality of reflective portions to configure the patterns different from each other in the same light transmissive display plate, in the same reflective portion, each of the reflective elements has a reflection surface facing in the same direction as each other, and the reflection surface of each of the reflective elements faces in different 

Claim 3 is allowed for being dependent on the allowed claim 1. 

With regard to claim 2, while display devices to be mounted on a vehicle, and including a dial plate having an indicator portion corresponding to vehicle information on a viewing side; an image display panel that is disposed on a back side of the dial plate opposite to the viewing side to luminescentlv display an image; and a light transmissive display plate that includes a reflective portion disposed on the viewing side of the dial plate to reflect a light from a light source to the viewing side, wherein a region of the dial plate, which faces the image display panel, is set to have a light transmission property to transmit the image of the image display panel through the region of the dial plate.
the reflective portion includes a plurality of reflective elements that reflect the light from the light source to the viewing side, and are arrayed along an extending direction of the light transmissive display plate to configure a pattern, are old and well known in the illumination art (as evidenced by the Prior Art already made of record), no prior art was found teaching:


With regard to claim 15, while display devices to be mounted on a vehicle, and including a dial plate that displays an indicator portion corresponding to vehicle information on a viewing side; an image display panel that luminescently displays an image on the viewing side; a light transmissive display plate that includes a reflective portion which is disposed on the viewing side of the dial plate and the image display panel to reflect a light from a light source to the viewing side; and a light source controller configured to control the light source on or off, wherein the reflective portion includes a plurality of reflective elements that reflect the light from the light source to the viewing side, and are arrayed along an extending direction of the light transmissive display plate to configure a pattern, the pattern includes an outer peripheral pattern that is linearly formed in a region of the light transmissive display plate, which corresponds to an outer peripheral portion of the indicator portion to border the indicator portion, the light source controller controls the light source on or off to switch the outer peripheral pattern to be in a display state or a non-display state. an end portion of the outer peripheral pattern extends to a region of the light transmissive display plate, which faces the image display panel, the image display panel displays an extended image linearly provided to further extend the end portion of the outer peripheral pattern as the image, 

The display device as described in claim 15 above, wherein the extended image is in a display state on the image display panel when the light source is turned on, and at least a part of the extended image is in a non-display state on the image display panel when the light source is turned off.

Claims 4-14 and 17-18 are allowed for being dependent on the allowed claim 15. 

With regard to claim 16, while display devices to be mounted on a vehicle, and including an image display panel that luminescently displays an image on a viewing side, and a light transmissive display plate that includes a reflective portion which is disposed on the viewing side of the image display panel and reflects a light from a light source to the viewing side, wherein the reflective portion includes a plurality of reflective elements that reflects the light from the light source to the viewing side, is arrayed along an extending direction of the light transmissive display plate to configure a pattern, are old and well known in the illumination art (as evidenced by the Prior Art already made of record), no prior art was found teaching:
The display device as described above, wherein the pattern includes a contour pattern representing an exterior contour of a display object, and the image display panel .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007.  The examiner can normally be reached on Monday-Thursday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/OMAR ROJAS CADIMA/
Examiner of Art Unit 2875

/WILLIAM J CARTER/Primary Examiner, Art Unit 2875